



Exhibit 10.1
THIRD Amendment to
AMENDED AND REsTATED
EXCLUSIVE LICENSE AGREEMENT


by and between


BIOCLASSIFIER, LLC


and


NANOSTRING TECHNOLOGIES, INC.


This Third Amendment to the Amended and Restated Exclusive License Agreement
(this “Amendment”) is entered into and effective as of July 18, 2018 (the
“Amendment Date”), by and between Bioclassifier, LLC, a limited liability
company having an address at 3636 Bellefontaine St., Houston, TX 77025
(“Bioclassifier”) and NanoString Technologies, Inc., a Delaware corporation
having an address at 530 Fairview Avenue North, Seattle, WA 98109
(“NanoString”).
WHEREAS, Bioclassifier and NanoString are parties to that certain Amended and
Restated Exclusive License Agreement dated July 7, 2010 (the “Original
Agreement”) as amended on March 31, 2015 and June 24, 2016; and
WHEREAS, Bioclassifier and NanoString now wish to amend certain provisions of
the Original Agreement, in each case, as specifically set forth in this
Amendment;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, Bioclassifier and NanoString agree as follows:
1.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings provided in the Original Agreement.

2.The following language is added at the end of section 4.1(a):
Notwithstanding the foregoing, NanoString will pay Bioclassifier a [†]% royalty
on Net Sales of Licensed Products and/or Licensed Methods which are not Covered
By a Valid Claim in the United States as of January 1, 2018.
NanoString will pay Bioclassifier a [†]% royalty on Net Sales of Licensed
Products and/or Licensed Methods in the United States upon issuance of United
States Patent Application Serial Number 14/931,594, or a divisional or
continuation application claiming priority therefrom, with claims that require
determining expression levels of at least 40 intrinsic genes listed in Table 1
of the patent application by:
(1) contacting a test sample with a composition comprising a plurality of
fluorescently labeled nucleic acid probes of at least 500 nucleotides in length
to form a plurality of hybridization complexes, wherein each complex within said
plurality of complexes comprises at least one probe in the plurality of probes
and at least one RNA transcript for at least one of at least 40 intrinsic genes
listed in Table 1; and
(2) detecting the fluorescently labeled nucleic acid probes in the complexes
formed in step (1) to determine the RNA expression level of the at least 40
intrinsic genes and generating a gene expression profile based on said
expression of said intrinsic genes (the “10 Percent Royalty Bearing U.S.
Patent”).
3.
The following language is added to the end of Section 4.3(c):

Upon issuance of the [†] Royalty Bearing U.S. Patent Licensee’s obligation to
reimburse Licensor $[†] per year for entity maintenance under Section 4.3(c)
shall immediately terminate, and no further payments shall be due.
4.
Row number 6 of Exhibit A, added via amendment on June 24, 2016, is deleted in
its entirety.

5.
Except as specifically amended by this Amendment No. 3, the Original Agreement
and Amendments No. 1 and 2 to the Original Agreement, shall remain in full force
and effect in accordance with its terms. The terms of this Amendment shall form
an integral part of the Original Agreement.

6.
This Amendment may be executed in one or more counterparts, and by the parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original and all of which, together with this writing, shall be deemed one
and the same instrument. This Amendment may be executed by facsimile or PDF
signatures, which signatures shall have the same force and effect as original
signatures.

This Amendment, and all disputes and claims arising under this Amendment, will
be interpreted and governed by the laws of the State of New York, without regard
to its conflict of laws principles, and the parties hereby consent to venue and
to the exercise of personal jurisdiction of a court, federal or state, within
the State of New York.


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


In Witness Whereof, the parties hereto have duly executed this Amendment as of
the Amendment Date.


NANOSTRING TECHNOLOGIES, INC
 
BIOCLASSIFIER, LLC
 
 
 
 
 
By:
/s/ Kathy Surace-Smith
 
By:
/s/ Matthew Ellis
 
(signature)
 
 
(signature)
Name:
Kathy Surace-Smith
 
Name:
Matthew Ellis
 
(printed name)
 
 
(printed name)
Title:
VP and General Counsel
 
Title:
CEO
Date:
July 19, 2018
 
Date:
July 19, 2018








